     Case 3:20-cv-00011 Document 24 Filed 06/05/20 Page 1 of 1 PageID #: 81



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


JAMES EDWARD COOK, JR.,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0011
                                                    CIVIL ACTION NO. 3:20-0104
BRIAN GREENWOOD;
JEFF S. SANDY; and
THOMAS L. KIRK,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Defendants’ motion for dismissal (ECF No. 16) be granted and this case

dismissed and removed from the docket of the Court. Neither party has filed objections to the

Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Defendants’ motion for dismissal (ECF No. 16) be

GRANTED and this case DISMISSED and REMOVED from the docket of the Court, consistent

with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:         June 5, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
